DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 9, 13, 15, 16, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (US 2012/0292687) hereinafter “Lin”.
Regarding claim 1, Figs. 2(d) (for top view and layout of trenches) and 7 (for cross section of trenches) of Lin teaches a semiconductor device, comprising: a semiconductor body (Item 180) having a first surface (Top surface of Item 180a); a first trench (Leftmost Item 260a) that extends in a vertical direction into the semiconductor body (Item 180); a first interlayer (Item 250) in the first trench (Leftmost Item 260a); a first dopant source (Item 270) in the first trench (Leftmost Item 260a), wherein the first interlayer (Item 270) is disposed between the first dopant source (Item 270) and the semiconductor body (Item 180) and the first dopant source (Item 270) includes a first dopant species (Paragraph 0011 where the dopant is a first conductivity type); a semiconductor area (Item 290 around the first trench) doped with the first dopant species (Paragraph 0021) and which completely surrounds the first trench (Leftmost Item 
Examiner’s Note: The Examiner notes that the claim does not require that the second dopant species is different from the first dopant species.
Examiner’s Note 2: When the trenches are situated as shown in the layout in Fig. 2(d) the corners of the trenches are touching. Thus, when the source dopants in the respective 

    PNG
    media_image1.png
    256
    282
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Lin Fig. 2d)
Regarding claim 2, Lin further teaches wherein a concentration profile (See Examiner’s Note) of the first dopant species (Paragraph 0021; first conductivity type) in the first semiconductor area (Item 290), in a first lateral direction that extends from the first trench (Leftmost Item 260a) into the semiconductor body (Item 180), corresponds to a diffusion profile that results from diffusion (Paragraph 0011) of the first dopant species from the dopant source (Item 270) through the interlayer (Item 250) into the semiconductor body (Item 180).
Examiner’s Note: 
Regarding claim 4, Lin further teaches wherein a maximum lateral dimension of the first trench (Leftmost Item 260a) at the first surface (Top surface of Item 180a) is1012-2517 / 2018P51298 US 21less than a vertical extent of the first trench (Leftmost Item 260a) from the first surface (Top surface of Item 180a) down to a trench base.
Regarding claim 7, Lin further teaches wherein the semiconductor device is a field-effect transistor device (Paragraph 0005), and wherein the first semiconductor area (Item 290) is an n-doped or p-doped area of a superjunction structure (Paragraph 0008).
Regarding claim 9, Lin further teaches wherein the first trench (Item 260a) extends from the first surface (Top surface of Item 180a) of the semiconductor body (Item 180) into the semiconductor body (Item 180).
Regarding claim 13, Lin further teaches where a concentration profile of the first dopant species overlaps with a concentration profile of the second dopant species in a lateral direction (See Picture 1 above; See also Examiner’s notes below).
Examiner’s Note: The Examiner notes that the claim language does not recite any specific concentration profile and therefore any amount of concentration in the semiconductor area, resulting from the diffusion of the dopant source, has a profile. 
Examiner’s Note: As the Applicant does not claim any specific concentration profile for either of the first or second doping species, the Examiner’s showing in claim 1 above, where the first and second dopant species overlap, would result in a concentration profile of the first doping species overlapping with a concentration profile of the second dopant species. 
Regarding claim 15, Lin further teaches wherein the first trench (Item 260a) and the third trench (the recess formed in a top portion [Item 180a] of the semiconductor body [Item 
Regarding claim 16, Fig. 7 of Lin further teaches wherein the first trench (Item 260a) and the third trench (the recess formed in a top portion [Item 180a] of the semiconductor body [Item 180] occupied by Item 480) differ in a vertical extent (where the first trench extends further into Item 180) into the semiconductor body (Item 180).
Regarding claim 18, Lin further teaches wherein multiple first trenches (Items 260a) and multiple third trenches (the recesses formed in a top portion [Item 180a] of the semiconductor body [Item 180] occupied by Items 480) are in an alternate arrangement in a first lateral direction, and wherein respective middles of the first trenches (Item 260a) and of the third trenches (the recess formed in a top portion [Item 180a] of the semiconductor body [Item 180] occupied by Item 480) are in an offset arrangement (See Picture 2 below) in a second lateral direction.
Examiner’s Note: The claim language does not require that the trenches being claimed are oriented directly adjacent to each other.

    PNG
    media_image2.png
    254
    250
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Lin Fig. 8c)
Regarding claim 22, Lin further teaches where the second semiconductor area does not completely overlap with the semiconductor area (See Picture 1 above).
Regarding claim 23, Lin teaches all of the elements of the claimed invention as stated above. 
Lin does not explicitly teach where the semiconductor area extends out from a bottom of the first trench.
Lin further teaches that, at the time of diffusion, at least a PN-junction located on interfaces between the body diffusion regions and the epitaxial layer is formed (Paragraph 0021).
However, although not explicitly stated, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor area would extend out from a bottom of the first trench as when the dopant source diffuses through the interlayer into the epitaxial layer, the dopant source would also diffuse through the interlayer into the substrate below the trench. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0292687) hereinafter “Lin” in view of Weber (US 2015/0108620) hereinafter “Weber”.
Regarding claim 3, Lin teaches all of the elements of the claimed invention as stated above except where a minimum lateral dimension of the first trench at the first surface is within a 
Weber teaches the formation of a superjunction structure (Paragraph 0001) where trenches (Items 102) are formed in a semiconductor layer (Item 110), and where the trenches have a minimum lateral dimension of 200 nm (Paragraph 0041) and wherein a vertical extent of the first trench is within a range of 0.5 µm and 50 µm (Paragraph 0041)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a minimum lateral dimension of the first trench at the first surface be within a range of 20 nm and 200 nm, and wherein a vertical extent of the first trench is within a range of 0.5 µm and 50 µm because trenches having dimensions falling within these ranges are known to form a superjunction with a semiconductor layer when filled and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (See MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).   
Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0292687) hereinafter “Lin” in view of Havemann et al. (US 5003365) hereinafter “Havemann”.
Regarding claim 8, Lin teaches all of the elements of the claimed invention as stated above except where a thickness of the interlayer varies along a sidewall of the first trench, where the sidewall extends from the first surface to a bottom of the first trench, and wherein the thickness of the interlayer varies as between two different vertical positions on the sidewall that are each above the bottom of the first trench and below the first surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the interlayer vary along a sidewall of the first trench, where the sidewall extends from the first surface to a bottom of the first trench, and wherein the thickness of the interlayer varies as between two different vertical positions on the sidewall that are each above the bottom of the first trench and below the first surface because having varying the thickness of the interlayer along a sidewall of a trench allows for the more or less source dopant to diffuse in the semiconductor body such that a higher amount of dopant diffuses into the semiconductor body at a middle depth of the trench, forming a pocket of dopant that protrudes further into the semiconductor body than would otherwise (Havemann Column 3, Lines 42-52).
Regarding claim 24, Lin teaches all of the elements of the claimed invention as stated above except where the interlayer comprises an opening at the sidewall of the trench, and wherein the semiconductor area directly contacts the first dopant source at the opening.
Fig. 1 of Havemann teaches where a liner (Item 13) comprises an opening at the sidewall of a trench, and where a diffused dopant area (Item 14) directly contacts a first dopant source (Item 12) at the opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interlayer of Lin comprise an opening at the sidewall of the trench, and wherein the semiconductor area directly contacts the first dopant source at the opening because having an opening in the interlayer along a sidewall of a trench 
Alternatively Claims 1, 11 and 21 and Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0292687) hereinafter “Lin” in view of Meiser et al. (US 2017/0092717) hereinafter “Meiser”.
Regarding claim 1, Figs. 2(d) (for top view and layout of trenches) and 7 (for cross section of trenches) of Lin teaches a semiconductor device, comprising: a semiconductor body (Item 180) having a first surface (Top surface of Item 180a); a first trench (Leftmost Item 260a) that extends in a vertical direction into the semiconductor body (Item 180); a first interlayer (Item 250) in the first trench (Leftmost Item 260a); a first dopant source (Item 270) in the first trench (Leftmost Item 260a), wherein the first interlayer (Item 270) is disposed between the first dopant source (Item 270) and the semiconductor body (Item 180) and the first dopant source (Item 270) includes a first dopant species (Paragraph 0011 where the dopant is a first conductivity type); a semiconductor area (Item 290 around the first trench) doped with the first dopant species (Paragraph 0021) and which completely surrounds the first trench (Leftmost Item 260a) at least at a depth in the semiconductor body (Item 180) and adjoins the first trench (Leftmost Item 260a); and a third trench (the recess formed in a top portion [Item 180a] of the semiconductor body [Item 180] occupied by Item 480) that extends in the vertical direction into the semiconductor body (Item 180); and a gate structure (Item 480) in the third trench, the gate structure (Item 480) comprising a gate dielectric (Item 360) and a gate electrode (Item 370a).
While Lin teaches the mechanism for forming a dopant portion of a superjunction in a layer which includes; forming a trench (Middle Item 270) that extends in the vertical direction into a semiconductor body (Item 180);  1012-2517 / 2018P51298 US 22am interlayer (Item 250) in the trench (Middle Item 260a); a dopant source (Item 270) in the trench (Middle item 260a), wherein the interlayer (Item 250) is disposed between the dopant source (Item 270) and semiconductor body (Item 180) and the dopant source (Item 270) includes a dopant species; and a semiconductor area (Item 290) doped with the semiconductor species and which completely surrounds the trench (Middle Item 260a) at least at one depth in the semiconductor body (Item 180) and which adjoins the trench (Middle Item 260a), Lin does not teach where second conductivity portions of the superjunction are formed by forming second trenches and diffusing dopants from a second dopant source into the surrounding semiconductor layer such that a second trench extends in the vertical direction into the semiconductor body;  1012-2517 / 2018P51298 US 22a second interlayer in the second trench; a second dopant source in the second trench, wherein the second interlayer is disposed between the second dopant source and semiconductor body and the second dopant source includes a second dopant species; and a second semiconductor area doped with the second semiconductor species and which completely surrounds the second trench at least at one depth in the semiconductor body and which adjoins the second trench nor where the semiconductor area and the second semiconductor area overlap in a region that comprises the first dopant species from the first dopant source and the second dopant species from the second dopant source.
Meiser teaches where both p (Item 172) and n (Item 171) type portions of a superjunction are formed by forming trenches in a layer (Item 100a) and filling first and second trenches with oppositely doped conductive material and where the p and n type portions overlap (Fig. 11B) in a 
Therefore, as Lin teaches a mechanism for forming conductive portions of a single type) of the superjunction which includes forming trenches, an interlayer lining the trenches, and diffusing dopants from a dopant source on the interlayer into a semiconductor layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second trench extending in the vertical direction into the semiconductor body;  1012-2517 / 2018P51298 US 22a second interlayer in the second trench; a second dopant source in the second trench, wherein the second interlayer is disposed between the second dopant source and semiconductor body and the second dopant source includes a second dopant species; and a second semiconductor area doped with the second semiconductor species and which completely surrounds the second trench at least at one depth in the semiconductor body and which adjoins the second trench because the second trench having second conductivity dopant source allows for the formation of  second conductivity type portions of the superjunction structure in Lin without forming significant interdiffused (See Examiner’s Note 2 below) regions (Meiser Paragraph 0004).   
Examiner’s Note: The Examiner notes that the claim does not require that the second dopant species is different from the first dopant species.
Examiner’s Note 2: The Examiner notes that Meiser teaches “without forming significant interdiffused regions”. As such, Meiser teaches where some interdiffused regions are present even if they are not considered significant.
Regarding claim 11, under the alternative rejection of claim 1, the combination of Lin and Meiser teaches all of the elements of the claimed invention as stated above.

Meiser further teaches where dopants species within alternating trenches is different such that a first dopant species and second dopant species are different (Where one is p-type and the other is n-type).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first dopant species be different than the second dopant species because the it allows for the creation of first and second conductivity type portions of a superjunction structure (Meiser Paragraph 0006). 
Regarding claim 21, under the alternative rejection of claim 1, the combination of Lin and Meiser teaches all of the elements of the claimed invention as stated above.
Lin does not teach where the semiconductor area is a body region of the semiconductor device and where the second semiconductor area is a source region of the semiconductor device.
Meiser further teaches where the semiconductor area is a body region of the semiconductor device and where the second semiconductor area is a source region of the semiconductor device (Paragraph 0084).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the semiconductor area be a body region of the semiconductor device and the second semiconductor area be a source region of the semiconductor device because the body regions and the source regions are ideally oppositely doped for a functioning device (Meiser Paragraphs 0084 and 0093). 
Regarding claim 19, Lin teaches all of the elements of the claimed invention as stated above except where a second trench is arranged between two third trenches in the second lateral direction.
Fig. 12A of Meiser teaches where an n-type trench (Left Item 161) is between two gate structures (Item 155). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second trench arranged between two third trenches in the second lateral direction because this configuration is known to form a superjunction semiconductor device which supports high voltage during an off-state and ensures low on-state resistance (Meiser Paragraph 0001).
Regarding claim 20, Lin teaches all of the elements of the claimed invention as stated above. 
Lin further teaches where p-type regions and n-type regions are in an alternate arrangement in the first lateral direction. 
However, as Lin does not teach where the n-type areas are formed by second trenches Lin does not teach, where multiple second trenches and multiple first trenches are in an alternate arrangement in the first lateral direction. 
Fig. 12A of Meiser teaches where an n-type trench (Second trenches; Left Item 171) is formed by a trench such that first trenches (Items 172) and second trenches (Items 171) alternate in a first lateral direction (Left and right across the page). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have multiple second trenches and multiple first trenches be in an alternate arrangement in the first lateral direction because this configuration is known to .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0292687) hereinafter “Lin” in view of Kowalik-Seidl et al. (US 2017/0125580) hereinafter “Kowalik-Seidl”.
Regarding claim 12, Lin teaches all of the elements of the claimed invention as stated above except where a dopant concentration of the first dopant species is different than a dopant concentration of the second dopant species.
Kowalik-Seidl teaches a semiconductor device where a field-stop region (Item 16) with a same doping type as one portion of the superjunction but with a different doping concentration is desired between a bottom portion of the superjunction and a drain (Paragraph 0025). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a dopant concentration of the first dopant species be different than a dopant concentration of the second dopant species because the different dopant concentrations may be desired in different portions of the semiconductor body such that different parts of the semiconductor body can function in desired ways (Kowalik-Seidl Paragraph 0025 where it is desired that a portion of the semiconductor body between the superjunction and a drain is differently doped to serve as a field-stop region).   
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0292687) hereinafter “Lin” in view of Hirler et al. (US 2006/0118862) hereinafter “Hirler”.
Regarding claim 17, While Fig. 7 of Lin teaches where the semiconductor area (Item 290) adjoins a bottom wall of the third trench, Lin does not teach where the trench extends 
Figs. 3 and 5 of Hirler teaches where a gate trench (Combination of Items 7 and 9) extends into a semiconductor body such that material in a source trench (Item 10) adjoins a side wall of the gate trench (Combination of Items 7 and 9).
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate trench of Lin extend further into the semiconductor body of Lin such that the semiconductor area adjoins a sidewall of the third trench because it allows for fine tuning of the channel length along the gate trench sidewalls (Hirler Paragraph 0054).  
Response to Arguments
Applicant's arguments filed 02/22/2021 with respect to amended claim 1 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that Lin does not teach two overlapping doped areas. For support the Applicant points to the cross section shown in Fig. 7. However, as shown in Fig. 2d of Lin which shows a possible arrangement of the trenches, the trenches may have corners that contact each. As such, as explained in the rejection of claim 1 above, when the trenches are arranged as taught in Fig. 2d of Lin and the dopant source from the respective trenches is diffused to the surrounding layer, the resulting doped semiconductor areas surrounding the respective trenches will partially overlap each other (See Picture 1 above). Further, as the overlap between the diffused portions is only partial and leaves room for a portion of the body layer between respective trenches, the claimed requirement is met using Lin’s trenched dopant source .
Applicant’s arguments, see Applicant’s REMARKS, filed 02/22/2021, with respect to the rejection(s) of claim(s) 8 under 35 USC 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Havemann.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891